
	
		I
		111th CONGRESS
		1st Session
		H. R. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for a green building certification program as
		  part of the Energy Star program.
	
	
		1.Green building certification
			 program
			(a)DefinitionsFor
			 purposes of this section:
				(1)Green
			 buildingThe term
			 green building means a building constructed taking into account
			 sustainable site development, water savings, energy efficiency, materials
			 selection, indoor environmental quality, life-cycle concerns of building
			 materials, and transit and density-oriented development.
				(2)Life-cycle
			 concerns of building materialsThe term life-cycle concerns of
			 building materials includes emissions and environmental impact related
			 to the production and use of building materials from source to end of
			 use.
				(b)EstablishmentThe Secretary of Energy shall expand the
			 Energy Star program to include the certification, beginning not later than 2
			 years after the date of enactment of this Act, of buildings as green buildings.
			 Such expanded program shall build on the existing Energy Star building
			 efficiency program, and a building certified under such program shall receive
			 an Energy Star label.
			(c)StudyIn creating the program under this section,
			 the Secretary of Energy shall study and provide recommendations to—
				(1)streamline the
			 certification process with other required municipal certification submissions
			 to maximum extent feasible;
				(2)develop an online
			 certification program; and
				(3)design a program that will allow those
			 without green building expertise to certify their building without being
			 required to have greater knowledge than the building’s parameters.
				(d)Program
			 designThe program under this section shall be designed—
				(1)based on the
			 recommendations made under subsection (c);
				(2)to set minimum
			 energy efficiency standards, and other standards comparable to standards of the
			 United States Green Building Council Leadership in Energy and Environmental
			 Design Green Building Rating Program;
				(3)to
			 establish separate regional certification standards;
				(4)to use procedures that are streamlined and
			 compatible with any other required municipal certification or energy efficiency
			 assessment submissions procedures and databases, to maximum extent
			 feasible;
				(5)to have certifications integrated into
			 existing Energy Star building program energy efficiency assessment documents
			 and databases to maximum extent feasible;
				(6)to be primarily an
			 online certification program that minimizes the need for paper forms and
			 permits automated calculations and approval and gives real-time feedback on
			 meeting certification parameters;
				(7)to allow those without green building
			 expertise to certify their building without being required to have greater
			 knowledge than the building’s parameters;
				(8)to include separate certification programs
			 for offices, schools, residential buildings (including single-family homes),
			 commercial and retail buildings, high-rise buildings, manufacturing buildings,
			 and any other building types as the Secretary of Energy considers
			 appropriate;
				(9)to include
			 renovation certification programs for all building types described in paragraph
			 (8);
				(10)to include a public awareness campaign
			 component pursuant to section 324A(c) of the Energy Policy and Conservation
			 Act;
				(11)to integrate the
			 results of the high-performance building assessment under section 914 of the
			 Energy Policy Act of 2005, as applicable, when available; and
				(12)to require review
			 and updating of the certification program to meet market needs at least once
			 every 5 years.
				(e)Report to
			 Congress on program designNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Energy shall transmit to the Congress a
			 report setting forth the design of the expanded program under this section.
			 Such report shall include an explanation of how each of the program design
			 requirements under subsection (d) have been incorporated into the
			 program.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section—
				(1)$5,000,000 for
			 fiscal year 2010;
				(2)$5,000,000 for
			 fiscal year 2011; and
				(3)$2,000,000 for
			 each fiscal year thereafter.
				
